Title: To George Washington from Brigadier General Samuel Holden Parsons, 27 July 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dear General
          Camp near Robinson’s [N.Y.] 27th July 79
        
        The Supposd Strength of the Enemy, and our own Numbers and Preparations as Stated by your Excellency to the Council will in my Opinion oblige Us to adopt a defensive System until our Army is considerably increasd in Numbers and other Preparations for offensive Operations; the Posts in the Highlands are of so much Importance as ought to induce Us to defend them at every Hasard; for that Purpose I suppose three Thousand Men necessary to be left at the Point and Posts dependant if the Army moves to any great Distance; Forage for the Cattle & Horses will necessarily oblige us to remove very soon.
        I beleive if the Right of the Army should take a Position at Peekskill and extend the Left nearly to the Post now occupied by General Glover, and wait Events: it will in no Measure oppose a System of Defence; they will be perfectly safe from Attack, will be easily furnishd with necessary Supplies; and be in a better Situation to carry on a partisan War than in their present Position; and can be ready in Season to releive the Fort in Case of an Attack: and to oppose with Prospects of Success any attempts which may be made to destroy the Towns on the Coast or Frontier of Connectt; If we can procure a Sufficiency of Military Stores for the Purpose, I am of Opinion an Attempt to disposses the Enemy of Verplank’s and Stony Points ought to be attempted This if Succesful would disgrace the british Arms, animate our Soldiery to greater Exertions and enable Us to remove with Safety to a greater Distance from West point, and thereby cover a larger Extent of Country from the Enemy’s Depredations. besides they will be removd to so great a Distance from the Point as to put it out of their Power to make any Sudden Attack upon the Fort: if this Enterprize Should be undertaken both Sides of the River should be attempted at the same Time because the Post on the East Side cannot be carried whilst the Enemy remain possesd of Stony point—In this Position of the Army the Enemy can advance no Part of their Force to any considerable Distance from their main Army without Danger of Surprize, and we shall be able to harass them constantly and perhaps compel them to retire Still further.
        I cannot but lament our Inability to attack their Army and dispossess them of New York, it appears to me of great Importance to be effected this Campaign at the Close of it a great Proportion of our Army will be disbanded and the present State of the Country afords little Prospects of recruiting. I am with the greatest Esteem yr Excellency’s Obedt Servt
        
          Saml H. Parsons
        
       